Citation Nr: 0523460	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  95-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and arthritis of the cervical spine.


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's son, and appellant's brother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1949 
and from March 1951 to June 1952. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.

In May 2004 the Board remanded the claim for further 
development.

It appears that apparently in May 2000 the veteran submitted 
a formal claim for a total disability rating based on 
individual unemployability.  In May 2004 the veteran raised 
the issue of an increased rating for his lumbar spine 
disability.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran did not have degenerative disc disease or 
arthritis of the cervical spine during any of the two periods 
of active duty or within one year of separation from any of 
the two periods of active duty, and the cervical disease of 
the cervical spine is not otherwise related to active 
service.


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the cervical spine 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the September 1995 rating action was 
promulgated did the agency of original jurisdiction (AOJ) in 
July 2003 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  
Additionally, in May 2004, VA explicitly informed the veteran 
to submit any evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in July 2003 and 
May 2004 were not given prior to the first AOJ adjudication 
of the claim, the veteran was afforded the opportunity to 
identify information and evidence pertaining to the claim and 
submit any evidence in his possession.  In that regard, the 
veteran submitted additional private medical records.  Also, 
a VA doctor reviewed the veteran's claim file and rendered a 
medical opinion.  The timing-of-notice error was sufficiently 
remedied by the process carried after the VCAA letters so as 
to provide the veteran with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing-
of-notice error was thus nonprejudicial in this case because 
the error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran had VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The veteran submitted recent treatment records.  In addition, 
the September 1995 rating decision, the October 1995 
statement of the case (SOC), and the February 1999, August 
1999, April 2000, July 2003, February 2005, and June 2005 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

By a July 2005 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran's service medical records reflect that in March 
1947 the veteran complained of low back pain when stooping 
over to pick up bowling pins.  He reported that three months 
ago, he fell when a chair was pulled out from under him, and 
that he had no pain at that time and was able to get up 
normally.  He was hospitalized.  Physical examination 
revealed point tenderness and some muscle spasm in the lumbar 
spine and pain on flexion of the lumbar spine.  The initial 
diagnosis was intervertebral disc hernia, but the discharge 
diagnosis from the hospitalization was no disease.  In June, 
August, and December 1948, the veteran was treated for low 
back symptomatology.  At a May 1949 separation examination, 
the neck had no significant abnormalities and the spine was 
normal.  A neurologic evaluation revealed no significant 
abnormalities.

The service medical records show that at a February 1951 
entrance examination, the veteran reported that he had or had 
had frequent or severe headaches.  He also reported his 
history of back strain from lifting.  Physical examination 
revealed that the neck and spine had no significant 
abnormalities.  A neuropsychiatric evaluation revealed no 
significant abnormalities.  The examining physician noted 
that with regard to the back injury in 1947, the veteran's 
only complaint was tiredness after sitting for four or five 
hours.  In November and December 1951 the veteran had 
myositis.  On December 7, 1951, he complained of pain in a 
shoulder.  Physical examination revealed tenderness at the 
inner aspect of the spine at the scapula.  Numbness of a hand 
and muscle spasm were also present.  On December 10, 1951, 
the veteran continued to complain of pain in a shoulder.  On 
December 12, 1951, and December 17, 1951, the veteran again 
complained of pain in a shoulder.   In February 1952, the 
veteran was treated for knee pain.  In a June 1952 separation 
examination, the spine and upper extremities were normal.  
The neurologic evaluation was normal.  The veteran was found 
to be physically qualified for release from active duty.  No 
defects were noted.

Private medical records reflect that in 1975 the veteran 
reported that he was treated for right tennis elbow in 
September 1974.  The veteran reported a history involving the 
lumbar spine 30 years earlier.

In a September 1979 statement, two private doctors, one of 
whom was a resident in otolaryngology and one of whom was a 
specialist in otolaryngology, noted that the veteran had a 
long history of numbness on the right side of his jaw.  The 
doctors reported that the veteran had dental work in the late 
1950s and early 1960s, which was around the time that his 
numbness was first noted.  The doctors opined that his 
dysesthesia was most likely related to repeated dental work 
in the remote past.  

Private medical records reflect that in February and May 1992 
bursitis of the right elbow was diagnosed.  In June 1992 and 
August 1993, the diagnosis was medial epicondylitis.  In 
September 1993, the veteran injured his neck, shoulders, and 
back at work.  The initial diagnoses were overuse myalgia of 
the neck, shoulders, and upper back, and 
neck/shoulder/rotator cuff strain.  X-rays of the cervical 
spine and right shoulder taken in October 1993 revealed 
spondylolisthesis and degenerative changes.  In particular, 
the C3-C4, C4-C5, C5-C6, and C6-C7 discs had degenerative 
narrowing.

The veteran underwent a private physical examination in 
December 1993 performed by a Dr. S.  The veteran reported an 
injury in September 1993 while working as a wine and grape 
inspector, in which he felt fatigued and had pain in his neck 
and shoulders after working for just two days.  He denied a 
past history of similar complaints and any previous related 
injuries.  Dr. S.'s impression was neck and shoulder pain 
secondary to preexisting cervical degenerative arthritis with 
a temporary aggravation on the job in September 1993.  

In May 1994 the veteran was afforded another private physical 
examination, which was performed by Dr. T.  The veteran 
denied any significant past injuries or any prior industrial 
injuries.  In particular, he denied any prior injuries or 
pain referable to his cervical spine or to his right 
shoulder.  He reported that he had had both medial and 
lateral epicondylar releases for fasciitis and that one was 
performed approximately 20 years ago and the other earlier 
this year.  Dr. T. noted that the veteran had underlying 
degenerative osteoarthritis of the cervical spine and that it 
was a static benign condition until he suffered a myofascial 
strain and aggravation of his underlying condition while 
working in September 1993.  

The veteran was afforded a private neurologic consultation in 
March 1995 for complaints of symptoms on the right side of 
his body, including his limbs and face.  He reported that he 
was hit by a heavy object on the right side of his body in 
1946 and that ever since that injury, he had noticed 
something wrong with his right arm, right leg, and the right 
side of his face.  The doctor's impression was symptoms of 
pain, clumsiness, and a heaviness sensation on the right side 
and face since 1946.  The doctor noted that the neurological 
examination was really unremarkable.  The doctor indicated 
that he could not determine the relationship between his 
current symptoms and the injury in 1946.  The doctor added 
that if the veteran's symptoms started after the injury in 
1946, there may indeed be some causal relationship between 
his current problem and the injury in 1946, but that no 
doctor could know for sure.  In a separate statement, the 
doctor indicated that the cause of the veteran's symptoms was 
not certain and that if his symptoms indeed started in 1946, 
the veteran may have been suffering from chronic 
fibromyositis.

The veteran underwent a VA examination in March 1995.  He 
reported that in 1946 he was struck by flying bowling pins in 
his neck and low back.  He indicated that since an accident 
in service, he had had pain in the right side of the neck and 
the right shoulder, numbness in the right fingers, and loss 
of strength in the right upper extremity.  X-rays of the 
cervical spine revealed degenerative changes.  The examiner 
noted that the veteran complained of posterior cervical pain 
with radiation into the right upper extremity since an 
accident in service, but that there was no evidence in the 
service medical records of a cervical injury or cervical 
complaints aside from one sick call treatment for pain in the 
shoulder.  The examiner added that the veteran did not give a 
history of having had prior complaints in the posterior 
cervical and right upper extremity areas when he was first 
seen by a physician for the industrial trauma.  The examiner 
opined that the cervical and right upper extremity complaints 
were not secondary to a service-connected injury, although 
studies have revealed extensive cervical discogenic disease.

The veteran was afforded a private physical medicine 
consultation in November 1995.  The impressions were the 
following: cervical and lumbar spine degenerative arthritis 
without evidence of neurologic compromise, unclear etiology 
of multiple neurologic symptoms, and some signs and symptoms 
consistent with myofascial pain.

At a January 1996 private neurologic consultation done by a 
Dr. N., the veteran reported that in service, he fell on a 
floor when someone pulled his chair out from under him and 
that he struck his tailbone and neck.  It was noted that 
there was a blunt trauma to the cervical and lumbar spines.  
It was also indicated that the veteran had a preexisting 
condition of numbness in the ulnar territory of the right 
hand and that it had been unchanged for approximately 35 
years.  It was reported that he had undergone two surgical 
procedures on the right elbow, which were possibly related to 
lateral epicondylitis and were designed to relieve arm pain 
somewhat unsuccessfully in the past.  Dr. N. opined that the 
veteran suffered a significant cervical strain while working 
in 1993 and that he still had residual symptoms.  Dr. N. 
correlated the headache, neck and shoulder pain, and arm 
referral with that injury.  Dr. N. added that the veteran 
undoubtedly had underlying cervical spondylosis, but that 
absent that injury, one would not anticipate that he would 
have had all of the above-mentioned symptoms.   

In a June 1996 statement, Dr. N. reported that the veteran 
suffered a cervical strain in September 1993, resulting in 
residual ongoing symptoms of neck pain with loss of cervical 
range of motion, upper back pain, and intermittent numbness 
and pain in the right arm.  Dr. N. added that the veteran had 
had unrelated right ulnar numbness, which was caused by an 
injury 35 years earlier. 

The veteran underwent a private evaluation of his cervical 
strain in April 1997.  He reported that he injured his neck 
at work in September 1993 and that at that time, he began 
having neck and shoulder pain, which had subsequently 
persisted.  A report of a second private physical examination 
in April 1997 reflects that a doctor's impression was that 
the veteran had a predominant complaint of neck pain and 
headaches, which were attributable to cervical spondylosis, 
and that he had a relatively minor component of a C6 
radiculopathy.  At that examination, the veteran had a low 
back injury in service and industrial injuries in the past.

The veteran underwent a private outpatient physical medicine 
consultation in June 1997.  He reported that he developed 
neck and back pain in September 1993 and that he had had 
sciatic symptomatology since the late 1940s.  He also 
reported a longstanding right hand ulnar numbness.  The 
assessment was chronic pain with right metatarsalgia and 
perhaps superimposed cervical headaches, which could be 
addressed as a regional myofascial pain syndrome.  

At a June 1997 private outpatient neurology consultation, the 
veteran reported that he had had a history of neck pain, 
which he attributed to a fall in 1946.  He indicated that a 
year after the fall, he began having numbness involving the 
arms, with the symptoms in the right arm being more severe 
than the ones in the left arm.  He stated that over the next 
45 years, he had suffered from recurrent episodes of similar 
problems.  He reported that after his work injury in 
September 1993, he had had persistent neck pain and 
symptomatology in both upper extremities.  The impression was 
degenerative disease involving the cervical spine without 
significant neural involvement.

The veteran was afforded a VA examination in October 1997.  
He reported that he injured his neck during service when 
someone pulled his chair out from under him when he was 
trying to sit down in it.  He indicated that he did not seek 
medical attention at that time.  He noted that he had had 
neck and right upper extremity symptomatology ever since his 
injury in service.  He stated that he had had numbness and 
paresthesias on the ulnar side of the right forearm from the 
elbow distally, to include the little and ring fingers.  
Following a physical examination, the diagnoses included 
questionable degenerative changes of the cervical spine and 
questionable ulnar nerve problem at the level of the right 
elbow.  

The examiner noted that although the veteran claimed that he 
had had symptomatology in the neck and right upper extremity 
since his injury in service, he had never reported it and had 
never had any treatment for it until after his work-related 
episode in 1993.  The examiner indicated that it was 
difficult to relate his present neck and right upper 
extremity symptomatology to a fall 50 years ago, particularly 
since the veteran went approximately 45 years or more without 
requiring care for such symptomatology.  As for the decreased 
sensation in the ulnar distribution of the right forearm and 
the ulnar two fingers, the examiner noted that it would be 
very interesting to find out what was done to the medial 
aspect of the veteran's wrists approximately 15 years ago.  
The examiner reported that the veteran had a scar over the 
medial epicondyle, which was very suggestive that he had had 
an ulnar nerve transposition for a tardy ulnar palsy.  The 
examiner reiterated that he cannot really relate the 
veteran's neck and right upper extremity symptomatology to 
active service.

In a March 1998 statement, a private doctor, Dr. G., noted 
that he had reviewed service medical records showing that the 
veteran had a fall in the late 1940s and that he had a series 
of visits for shoulder pain during the winter of 1951-1952 
with one complaint of arm tingling.  Dr. G. stated that all 
the wear and tear on the cervical spine contributes to 
degenerative disc disease and that in a sense, the events in 
service could be a contributing factor but not a major 
causative factor.

At a May 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he injured his neck in a 
fall in December 1946 and that he had had numbness in the 
right little and ring fingers for the past 51 years.  

Private medical records reflect that in February 1999, the 
veteran was admitted to a hospital with a diagnosis of 
cervical radiculopathy and for a posterior cervical 
foraminotomy on the right at C4-C5, C5-C6, and C6-C7, to be 
performed by a Dr. K.  The records show that the veteran 
inquired about whether his cervical spine disorder was 
related to service injuries 50 years ago.  Dr. K. indicated 
that in all honesty, it was possible that his injuries could 
have precipitated the disorder, but that it was also quite 
possible that he would have developed cervical stenosis just 
with aging.  

The veteran was afforded another VA examination in May 1999.  
He reported that he injured his neck during a fall in 
service.  He stated that he did not seek any medical 
attention for the neck at that time.  He indicated that he 
had an increase in his neck symptomatology from a work injury 
in September 1993.  The examiner noted that the veteran was 
normal at his June 1952 separation examination and that there 
were no specific notations in the service medical records 
regarding the neck.  The examiner indicated that the veteran 
reported having had difficulties initially in service but 
that there was little to corroborate this assertion in the 
service medical records.  The examiner added that the veteran 
began having more significant problems in 1993.

Private medical records show that in August 1999 the veteran 
was examined by a Dr. McC.  It was noted that in December 
1993 Dr. S. apportioned all of his disabilities to prior 
injuries sustained in service.  The veteran underwent a nerve 
conduction study in January 2000.  He reported a history of 
paresthesias involving right ring finger and index finger for 
more than 50 years.  The impression was a normal nerve 
conduction study with no electrodiagnostic evidence of a 
right or left carpal tunnel syndrome or cubital tunnel 
syndrome.

In a February 2000 statement for a Workers' Compensation 
claim, Dr. McC. noted that he examined the veteran in January 
2000.  At that examination, the veteran reported no 
restrictions in his physical ability when he began his 
employment.  The veteran also reported that he injured neck 
in service in 1945.  The diagnostic impressions included 
cervical spondylosis, status post-operative decompression.  
The doctor indicated that the veteran's condition arose from 
a cumulative injury sustained in September 1993 and that he 
began his employment without restrictions.  

In a March 2000 statement for a VA claim, Dr. McC. indicated 
that he reviewed the veteran's private medical records and 
service medical records.  That doctor noted that subsequent 
to a fall in late 1946, the veteran was treated for a low 
back problem, which overshadowed an ongoing neck problem for 
which he had suffered from ever since.  The doctor reported 
that while the veteran had work injuries in September 1993, 
he had a preexisting neck disorder from his 1946 injury.  The 
doctor added that service medical records from November 1951 
and February 1952 reflected that the veteran had received 
treatment for his neck.  The doctor opined that the neck 
disorder was a service-connected disability.

In a May 2000 statement, Dr. McC. noted that the veteran 
sustained a work-related injury in September 1993 that 
resulted in a level of disability.  Dr. McC. stated that the 
veteran had pathology in his cervical spine subsequent to his 
military exposure and that this pathology rendered his neck 
more suspectable to injury, which resulted in the work-
related injury as well as the subsequent disability.  Dr. 
McC. indicated that although in Workers' Compensation 
language the veteran had no disability or work preclusions 
prior to his employment, he did have a pathological 
condition.  Dr. McC. noted that in Workers' Compensation 
cases, a pre-existing pathology cannot be apportioned to, but 
that in the case of a service-connected injury, the pre-
existing pathology should be apportioned.

In a December 2001 statement, Dr. McC. indicated that he had 
reviewed the veteran's service medical records for the period 
from November 22, 1951, to December 17, 1951.  Dr. McC. 
stated that those records indicate that it was likely that 
there was a misdiagnosis of myositis based on the numbness of 
the hand, tenderness at the inner aspect of the clavicle, and 
muscle spasm noted on examination on December 7, 1951.  Dr. 
McC. noted that it was more likely that a neurological injury 
had occurred to the veteran's cervical spine, which resulted 
in his reported neurological complaints, and that the injury 
manifested itself in the shoulder pain.  Dr. McC. stated that 
the residuals of that injury manifested themselves in 
subsequent spinal problems through the years.  Dr. McC. 
indicated that the veteran had a sedentary occupation from 
1952 to the early 1970s and that when he entered the more 
physically demanding field of farming, the old service-
connected cervical injury was manifested once again.  Dr. 
McC. noted that the veteran had elbow surgery in September 
1974 to relieve pain in his right elbow and that in all 
likelihood, this complaint was a manifestation of the 
original service-connected cervical injury.  Dr. McC. stated 
that in all likelihood, the same injury manifested again and 
was treated.  Dr. McC. reported that the veteran underwent 
three laminectomies in March 1999 and that this surgery 
helped to alleviate the neurological problems that had 
accumulated over the past 50 years from the service-connected 
injuries.

At a September 2003 Travel Board hearing held at the RO 
before the undersigned Veterans Law Judge, the veteran 
testified that two of his right fingers have been numb since 
he was 19 years old.  The veteran's son testified that he was 
born in 1962 and that his father had had significant weakness 
in the right arm.  

Private medical records show that in May 2004 the veteran 
underwent a nerve conduction study and electromyography 
(EMG).  He reported a history of several ulnar nerve releases 
from 1978 to 1992.  He was referred for an evaluation of 
ulnar neuropathy versus cervical radiculopathy.  The EMG was 
abnormal.  The conclusions were that the abnormal EMG 
consistent with an old ulnar neuropathy on the right and that 
there was no evidence of a cervical radiculopathy.

In June 2004 a VA doctor reviewed the veteran's claim file.  
The doctor indicated that the service medical records did not 
reflect any neck pain or injury.  The doctor noted that the 
veteran was treated for myositis/shoulder pain from December 
6, 1951, to December 12, 1951, but that there were no notes 
indicating that this problem was chronic or ongoing.  The 
doctor reported that the veteran starting having neck pain in 
1993 while working and that at the time the physicians were 
of the opinion that he had chronic degenerative changes, 
which were aggravated at the time.  The doctor added that 
there was no mention of ongoing treatments throughout the 
years until the veteran developed significant changes in the 
1990s.  The doctor opined that the veteran did not have any 
cervical spine disease during his periods of active duty.  
The doctor indicated that at the time of the veteran's 
periods of active duty there was no cervical disk disease, no 
significant cervical trauma, and no ongoing symptoms.  The 
doctor stated that the veteran did not have cervical spine 
symptoms for many, many years subsequent and that his 
clinical problems started in the early 1990s.  The doctor 
indicated that the etiology of the cervical spine 
degenerative disc disease appeared to be age related in 
nature and that his cervical spine degenerative disc disease 
was aggravated by a work-related injury.  The doctor 
reiterated that the veteran's periods of active duty had no 
bearing on the cervical spine disc disease and that the 
disorder is not even in the least likelihood connected with 
anything noted in the service medical records.

In a December 2004 addendum, the VA doctor indicated that he 
had reviewed the recent private medical records but that his 
opinion remained the same.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for an organic disease of the 
nervous system or arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

The veteran claims that he injured his neck when he fell in 
December 1946.  However, his service medical records reflect 
that he subsequently was treated on numerous occasions for 
low back symptomatology and not for neck symptomatology.  
Although the veteran was hospitalized several times in 
service for low back symptomatology, the service medical 
records from the first period of active duty do not reveal 
any reporting of neck pain, findings of neck symptomatology, 
or diagnoses of a cervical spine disorder.  At the May 1949 
separation examination, the neck had no significant 
abnormalities and the spine was normal.  A neurologic 
evaluation revealed no significant abnormalities.  There is 
no medical evidence showing a diagnosis of degenerative disc 
disease of the cervical spine within one year of separation 
from the first period of active duty.

Although the veteran reported at the February 1951 entrance 
examination a history of frequent or severe headaches and a 
history of back strain from lifting, physical examination 
revealed that the neck and spine had no significant 
abnormalities, and a neuropsychiatric evaluation revealed no 
significant abnormalities.  Even though in December 1951 the 
veteran was treated for shoulder pain and had a complaint of 
hand numbness, he did not complain of neck pain and service 
medical records do not reflect any notations of neck 
symptomatology.  Additionally, service medical records do not 
show a diagnosis of a cervical spine disorder.  At the June 
1952 separation examination, the spine and upper extremities 
were normal, and the neurologic evaluation was normal.  There 
is no medical evidence showing a diagnosis of degenerative 
disc disease of the cervical spine within one year of 
separation from the second period of active duty.

While the veteran reported that in 1975 that he was treated 
for tennis elbow in 1974 and the veteran was treated for a 
right elbow disorder in 1992 and 1993, a cervical spine 
disorder was not diagnosed until 1993, over 40 years after 
active service.  In December 1993, in regard to shoulder and 
neck pain, the veteran denied a past history of similar 
complaints and any previous related injuries.  Dr. S. opined 
that the veteran had neck and shoulder pain secondary to 
preexisting cervical degenerative arthritis with a temporary 
aggravation on the job in September 1993.  Similarly, in May 
1994, the veteran denied any significant past injuries or any 
prior industrial injuries, to include any prior injuries or 
pain referable to his cervical spine or to his right 
shoulder.  Dr. T. noted that the veteran had underlying 
degenerative osteoarthritis of the cervical spine and that it 
was a static benign condition until he suffered a myofascial 
strain and aggravation of his underlying condition while 
working in September 1993.  Also, Dr. N. in a June 1996 
statement, reported that the veteran suffered a cervical 
strain in September 1993, resulting in residual ongoing 
symptoms of neck pain with loss of cervical range of motion, 
upper back pain, and intermittent numbness and pain in the 
right arm.  Dr. N. added that the veteran had had unrelated 
right ulnar numbness, which was caused by an injury 35 years 
earlier.

Three private doctors have addressed a possible etiology of a 
cervical spine disorder to service.  In his March 1998 
statement, Dr. G. indicated that because wear and tear on the 
cervical spine contributes to degenerative disc disease, the 
events in the events in service could be a contributing 
factor but not a major causative factor.  That opinion is 
speculative.  Additionally, during a February 1999 
hospitalization, Dr. K. indicated that in all honesty, it was 
possible that his in-service injuries could have precipitated 
the disorder, but that it was also quite possible that he 
would have developed cervical stenosis just with aging.  Dr. 
K.'s opinion is also speculative.  

As for the opinion of Dr. McC., his treatment record from 
August 1999 reflects a notation that in December 1993 Dr. S. 
apportioned all of the veteran's disabilities to prior 
injuries sustained in service.  Even if that notation is more 
than history given by the veteran, it is an inaccurate 
reporting of Dr. S.'s opinion as indicated in his December 
1993 statement.  Dr. McC. initially indicated in a February 
2000 statement for purposes of a Workers' Compensation claim 
that the veteran's condition arose from a cumulative injury 
sustained in September 1993 and that he began his employment 
in September 1993 without restrictions.  However, in his 
March 2000 statement for the veteran's VA claim, Dr. McC. 
opined that the neck disorder was a service-connected 
disability.  The basis of his opinion was that the veteran 
had an ongoing neck problem from the fall in 1946, which was 
overshadowed by his low back symptomatology, and that the 
veteran was treated for his neck symptomatology from November 
1951 to February 1952.  Dr. McC. further explained in his May 
2000 statement that although in Workers' Compensation 
language the veteran had no disability or work preclusions 
prior to his employment, he did have a pathological condition 
subsequent to events in active service.  The Board notes that 
the service medical records regarding treatment of a low back 
disorder contain no complaints of neck pain or other neck 
symptomatology.  The Board also notes that the service 
medical records from November 1951 to February 1952 show no 
treatment or complaints of neck symptomatology and no 
diagnosis of a cervical spine disorder.  

In his December 2001 statement, Dr. McC. opined that it was 
likely that the veteran did not have myositis in service and 
that instead he had a cervical spine disorder.  Dr. McC. 
indicated that the cervical spine disorder manifested itself 
in right elbow symptomatology in September 1974 and again 
starting in 1992.  The basis of Dr. McC.'s opinion included 
his review of service medical records showing tenderness at 
the inner aspect of the clavicle.  The Board notes that the 
service medical records reflect that the veteran had 
tenderness in the area of the scapula.  

The March 1995 VA examiner opined that the cervical and right 
upper extremity complaints were not secondary to a service-
connected injury.  The basis of the March 1995 VA examiner's 
opinion was that there was no evidence in the service medical 
records of a cervical injury or cervical complaints aside 
from one sick call treatment for pain in the shoulder and 
that the veteran did not give a history of having had prior 
complaints in the posterior cervical and right upper 
extremity areas when he was first seen by a physician for the 
industrial trauma.  That examiner reviewed the veteran's 
claim file.  Also, the October 1997 VA examiner indicated 
that it was difficult to relate his present neck and right 
upper extremity symptomatology to a fall 50 years ago, 
particularly since the veteran went approximately 45 years or 
more without requiring care for such symptomatology.

The VA doctor who reviewed the veteran's claim file in June 
2004 opined that the veteran's degenerative disc disease of 
the cervical spine was not related to active service.  The 
doctor noted that the service medical records did not reflect 
any neck pain or injury.  The doctor also noted that the 
veteran was treated for myositis/shoulder pain from December 
6, 1951, to December 12, 1951, but that there were no notes 
indicating that this problem was chronic or ongoing.  The 
doctor opined that the veteran did not have any cervical 
spine disease during his periods of active duty.  The doctor 
indicated that at the time of the veteran's periods of active 
duty, there was no cervical disc disease, no significant 
cervical trauma, and no ongoing symptoms.  The doctor stated 
that the veteran did not have cervical spine symptoms for 
many, many years subsequent and that his clinical problems 
started in the early 1990s.  In that regard, the doctor noted 
that there was no mention of ongoing treatments throughout 
the years until the veteran developed significant changes in 
the 1990s.  The doctor indicated that the etiology of the 
cervical spine degenerative disc disease appeared to be age 
related in nature and that his cervical spine degenerative 
disc disease was aggravated by a work-related injury.
The Board notes the veteran's belief that the degenerative 
disc disease of the cervical spine is related to active 
service.  However, the veteran's lay assertion cannot be 
accepted as competent evidence to the extent that it purports 
to establish medical causation.  See Espiritu, 2 Vet. App. at 
494-95.

The Board recognizes that the veteran is claiming continuity 
of symptomatology, specifically numbness in his right little 
and ring fingers.  The Court has established that symptoms, 
not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  While the veteran had numbness in a hand during 
service in December 1951, there is, nonetheless in this case, 
a phenomenal gap in evidence of treatment or any indicia of 
disability including routine examinations, pharmacy records, 
insurance examinations, or employment examinations.  Also, in 
June 1996, Dr. N. indicated that the right ulnar numbness was 
unrelated to the intermittent numbness and pain in the right 
arm that was caused by the cervical spine disability.  In 
other words, Dr. N. did not relate the longstanding 
neurological symptomatology to a cervical spine disability.  
The Board also finds that the veteran's report in May 1994 
that he denied prior injuries and pain referable to the 
cervical spine to be a statement against interest and 
probative as to the date of onset.  In sum, the allegation of 
continuity is unsupported and not accepted as a reliable 
history.

The Board places greater weight on the following - the 
service medical records showing no neck complaints, findings 
of neck symptomatology, and no diagnosis of a cervical spine 
disorder; the absence of complaints and treatment of neck 
symptomatology prior to 1993; and the opinions of the VA 
doctors - than on the above-mentioned opinions of three 
private doctors.  In particular, the Board notes that when 
the veteran had his work-related injury he denied any prior 
neck or right shoulder symptomatology.  Simply stated, the 
veteran did not have a cervical spine disorder during a 
period of active duty, he did not have degenerative disc 
disease or arthritis of the cervical spine within one year of 
separation from a period of active duty, and his current 
disease of the cervical spine is not otherwise related to 
active service.  The veteran is competent to report that he 
had an injury in service.  However, the Board finds the 
statements to be unsupported and not credible.  In regard to 
the opinions of Dr. McC, the Board finds that he had reported 
different medical conclusions based upon the type of benefit 
being sought by the veteran.  The Board finds that his 
willingness to amend his opinions renders his conclusions not 
credible.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
degenerative disc disease and arthritis of the cervical spine 
is denied.


ORDER

Service connection for degenerative disc disease and 
arthritis of the cervical spine is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


